                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AVCO CORPORATION,

                 Plaintiff,                       Case No. 2:20-cv-04073-JDW

        v.

 VERONICA SALTZ TURNER,

                 Defendant.

                                            ORDER

       AND NOW, this 30th day of April, 2021, upon consideration of Defendant Veronica Saltz

Turner’s Motion to Overrule Objections and Compel Responses to Written Discovery Requests

(ECF Nos. 47 & 59), and for the reasons set forth in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED in part and DENIED in part as follows:

       1.       The Motion is GRANTED IN PART with respect to Defendant’s Interrogatories

Nos. 2 and 2a. On or before May 7, 2021, Plaintiff Avco Corporation shall provide full and

complete responses to those Interrogatories with respect to any alleged damages resulting from the

Torres Action only;

       2.       The Motion is GRANTED IN PART with respect to Defendant’s Requests for

Production of Documents Nos. 2 and 3 with respect to any damages resulting from the Torres

Action only. On or before May 7, 2021, Plaintiff shall produce documents responsive to those

requests; and

       3.       The Motion is otherwise DENIED.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
